                 Case 20-16595-AJC      Doc 7    Filed 06/22/20    Page 1 of 2




                                      UNITED STATES
                                   BANKRUPTCY COURT
                                  Southern District of Florida
                                    www.flsb.uscourts.gov
 In Re:                                                 Case Number 20-16595-RAM
 Astor EB-5, LLC                                        Chapter 11
     Debtor(s)             /
                      Agreed Motion to Transfer Case to Judge A. Jay Cristol
         In compliance with Local Rule Rule 1015-1, the Debtor-in-Possession
 moves to transfet this case to Judge A. Jay Cristol, and respectfully represents the
 following to the court:

         This case was filed 6/17/20 after a prior case by this same debtor filed
 11/14/18, Case number 18-24170-AJC, had the prejudice period shortened to
 facilitate this filing.

         Judge Cristol entered the order shortening prejudice period (Doc 200) in
 the former case, holding:


                4. Provided the Debtor files a new Chapter 11 case prior to the pending
                hearing on the Landlord’s eviction motion in state court, set for June 18,
                2020, then the filing of the new case shall stay that hearing on the eviction
                motion. Further, in the newly filed Chapter 11 case, stay relief is granted to
                the Landlord, to allow the Landlord to reset its eviction hearing no sooner
                that 70 days from June 18, 2020. Pending the Court’s calendar and
                availability, the Landlord shall request, via motion, a hearing in any new
                Chapter 11 case at least 10 days prior to the new hearing on the eviction
                motion, toconsider whether the disputes between Landlord and Tenant
                have been resolved.

        The order also reserved jurisdiction to enforce that order.
        Debtor has conferred with US Trustee, Landlord and Secured Creditor and
all agree this case should be transferred to A. Jay Cristol.
                  Case 20-16595-AJC   Doc 7   Filed 06/22/20   Page 2 of 2




       WHEREFORE, the Debtor respectfully requests this case be transferred to Judge

A. Jay Cristol.


                                 JOEL M. ARESTY, P.A.
                                Board Certified Business
                                     Bankruptcy Law
                                  Attorneys for Debtor
                                      309 1st Ave S
                                 Tierra Verde, FL 33715
                                   Fax: 800-559-1870
                                 Phone: (305) 904-1903
                                    Aresty@Mac.com
                                By:/s/ Joel M. Aresty, Esq
                                   Fla. Bar No. 197483
